                                                                            EXHIBIT A
                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                NORTHERN DIVISION

 MUTUAL BENEFIT INSURANCE                             :
 COMPANY                                              :
                                                      :
         Plaintiff,                                   :
                                                      :   Case No.: 1:19-cv-01422-GLR
 v.                                                   :
                                                      :
 MIRIAM BREEDEN AND KENNETH                           :
 BREEDEN                                              :
                                                      :
         Defendants                                   :


And                                                   :
                                                      :
MIRIAM BREEDEN                                        :
                                                      :
       Defendant/Third Party Plaintiff                :
                                                      :
v.                                                    :
                                                      :
GORGES & COMPANY, INC.                                :
SERVE ON: F. David McNamara                           :
          Resident Agent                              :
          2345 York Road                              :
          Timonium, MD 21093                          :
                                                      :
       Third Party Defendant                          :

                                THIRD PARTY COMPLAINT

       Miriam Breeden, Defendant and Third-Party Plaintiff, hereby sues Gorges & Company,

Inc. pursuant to Rule 14, and for reasons says:

                                 NATURE OF THE ACTION

       1. This action was filed by Mutual Benefit Insurance Company (“Mutual Benefit”)

seeking, inter alia, a declaration that it has no duty to pay any sums for fire damage to a home

owned by Miriam Breeden. Mutual Benefit has insured the home under a homeowner’s



                                                  1
                                                                                EXHIBIT A
insurance policy since September of 1997 and is now attempting to avoid all coverage for

damage caused by the fire based on its interpretation of the meaning of the phrase “residence

premises” in its policy.

          2. Gorges & Company, Inc. (“Gorges”) is an insurance broker which has provided

insurance brokerage services to Mrs. Breeden and her family for several decades. Gorges

procured all of Mrs. Breeden’s insurance coverage, including the Mutual Benefit policy at issue

in this case. Mrs. Breeden denies that Mutual Benefit is entitled to the relief it seeks. However,

Mrs. Breeden also contends that if Mutual Benefit does not have coverage for the damage caused

by the fire then Gorges is liable to her for the cost of repairs, loss of use, loss of personal

property and other damages arising from the fire that would otherwise be available under the

policy.

                                 JURISDICTION AND PARTIES

          3. Mutual Benefit is a Pennsylvania corporation which filed this diversity action under

28 U.S.C. § 1332 against Mrs. Breeden and Co-defendant Kenneth Breeden, both citizens of

Maryland. The amount in controversy is in excess of $75,000.00.

          4. Gorges is a corporation organized under the laws of the State of Maryland with its

principal place of business in Timonium, Maryland. This Court has supplemental jurisdiction

pursuant to 28 U.S.C. § 1367.

                                   FACTUAL BACKGROUND

          5. This case arises from a fire that occurred on December 31, 2018 at 9104 Transoms

Road, Baltimore, Maryland 21236 (“the Nottingham Property” or “the home”). The home was

purchased by Mrs. Breeden and her husband, Jackie Lee Breeden, on July 22, 1988. Jackie Lee

Breeden died on December 9, 2010.



                                                   2
                                                                           EXHIBIT A
       6. The Nottingham Property was initially insured by Liberty Mutual Insurance Company

under a homeowner’s insurance policy obtained through Gorges, the insurance broker Mrs.

Breeden relied upon for all of her insurance needs.

       7. In or about September of 1997 the homeowner’s insurance coverage on the home was

changed from Liberty Mutual Insurance Company to Mutual Benefit on the advice and

recommendation of Gorges. Since that time the home has been continuously insured through a

Mutual Benefit homeowner’s policy, policy number HO00262223 (“the Policy”).

       8. On or about May 24, 2001 Mrs. Breeden and her husband purchased a second

residence located at 72 Battersea Road, Berlin, MD 21811 (“the Berlin Property”). This property

was also insured, through Gorges, with Mutual Benefit under policy number HO00275939. The

Berlin Property has been continuously insured under policy number HO00275939 since 2001.

               9. Both of the policies insuring Mrs. Breeden’s homes have what is known in the

insurance industry as a “residence premises” clause, which identifies the property insured under

the policy. The “residence premises” clause in each policy states as follows:

               “Residence premises” means:

                      a. The one-family dwelling where you reside;

                      b. The two-, three- or four-family dwelling where you reside in
                         at least one of the family units;

                      c. That part of any other building where you reside;

                         and is shown as the “residence premises” in the Declarations.

               “Residence premises” also includes other structures and grounds at that
                location.

       10. The fire occurred on the evening of December 31, 2018 when something was left

cooking on the stove by Co-Defendant Kenneth Breeden. Mr. Breeden is Mrs. Breeden’s son



                                                3
                                                                            EXHIBIT A
and has lived at the Nottingham Property continuously since approximately 2002 and for

substantial periods of time between 1997 and 2001.

        11. The Nottingham Property was not completely destroyed but the cost of demolition,

temporary repairs, cleaning and rebuilding will exceed $160,000.00. These costs will increase

over time due to such problems as mold and wood rot.

        10. Subsequent to the fire Mrs. Breeden made claim for the various benefits provided for

under the terms of the Policy. On May 14, 2019 Mutual Benefit denied coverage and, on the

same day, filed this declaratory coverage action based on its interpretation of the “residence

premises” clause.     Mutual Benefit contends Mrs. Breeden did not reside at the Nottingham

Property and therefore it has no obligation to pay under the terms of the policy.

        10. Upon information and belief, the exact same “residence premises” clause has been

used in both of the policies insuring Mrs. Breeden’s homes since each was initially issued. Due

to the words used in the policy to define “residence premises”, and in particular the “where you

reside’ verbiage, Mrs. Breeden was subject to a potential disclaimer of coverage for a fire at one

home on the ground that she had been spending most of her time at the other home.



                                  COUNT I – NEGLIGENCE

        11. The allegations of Paragraphs 1 through 10 above are incorporated by reference as if

fully set forth herein.

        12. By the time the fire occurred on December 21, 2018 there had been litigation

between homeowners and insurers for several decades concerning the meaning of the “residence

premises” clause and whether there was coverage in cases where the homeowner had not been

staying in the home for a period of time when the loss occurred. It was well known by insurance



                                                 4
                                                                               EXHIBIT A
agents and brokers that clients needed to be counseled and insured in a manner that would

minimize the chances of a disclaimer of coverage when the client might be absent from the home

for extended periods of time, especially clients who own two homes and might move freely

between them.

       13. At all relevant times Gorges held itself out to the public in general and Mrs. Breeden

in particular as expert in insurance matters, including the knowledge and skill necessary to sell,

solicit, and negotiate insurance coverage on behalf of its clients and to advise its clients as to the

type and extent of insurance needed to provide adequate insurance coverage.

       14. Mrs. Breeden and her family have relied on Gorges to provide insurance services for

half a century. Gorges obtained commercial insurance coverage for her father’s trucking

company, Gar Wood – Baltimore Truck Equipment, Inc., aka Wareheim Truck Body and

Equipment Co., Inc. in 1958. Gorges also obtained the coverage for her father’s cab company,

New City Cab, Inc. beginning in 1971. From the late 1950’s up to the time of the fire Gorges

has also provided insurance policies for personal lines to Mrs. Breeden and her family, including

homeowners and automobile insurance coverage.

       15. Gorges undertook to, and did, communicate directly with Mutual Benefit on behalf

of Mrs. Breeden concerning her insurance needs, including the issue of “residence premises” and

what type of policy should be issued for each home.

       16. Gorges rendered advice to Mrs. Breeden as to what type of policies she should

purchase and from which insurers. All of Mrs. Breeden’s insurance policies were chosen on the

basis of the advice and guidance of Gorges. Gorges also knew that Mrs. Breeden relied on its

purported expertise and knowledge in interpreting complicated and confusing insurance

provisions.



                                                  5
                                                                            EXHIBIT A
        17. As an insurance producer which held itself out to the public as competent and skilled

at procuring insurance, it owed a duty of due care and diligence to Mrs. Breeden in seeing that it

provided her with homeowner’s insurance that would provide coverage in the event one of her

homes was damaged by fire or other disaster. Gorges breached this duty by not placing a policy

on the Nottingham Property that provided for coverage from damage by fire if it is determined

Mutual Benefit is not obligated to pay under the Policy.

        18. By virtue of its special relationship with Mrs. Breeden, Gorges was obligated to

advise her of the adequacy of her coverage with Mutual Benefit, whether she might be able to

obtain better coverage with another insurer, and to advise her of the possibility Mutual Benefit

might deny coverage depending on how much time she was present in the home which had

sustained a loss.

        19. Gorges violated the duty of due care it owed Mrs. Breeden by, among many other

things, it:

               a) Failed to advise her that Mutual Benefit might deny coverage for the home

which sustained an otherwise covered loss if she was spending more of her time at the other

home;

               b) Failed to communicate with her concerning the amount of time she was

spending at each home at the time the policies were renewed;

               c) Failed to counsel her on the suitability of a type of insurance known as a

“dwelling fire policy”;

               d) And in many other ways acted negligently and breached the duty of due care

it owed Mrs. Breeden.

        20. Had Gorges provided competent service and advice that met its duty of due care Mrs.



                                                 6
                                                                            EXHIBIT A
Breeden would have had her home insured against the fire that occurred on December 31, 2018.

In addition, Mrs. Breeden would not have had to retain counsel to litigate the issue of coverage

against Mutual Benefit.

       21. As a proximate result of the negligence and lack of due care of Gorges, Mrs. Breeden

has sustained damages, including loss of coverage for cleanup, repair, remodeling and/or

replacement of the real and personal property damaged by the fire that occurred on December 31,

2018 as well as attorney’s fees incurred in this action.



                                       PRAYER FOR RELIEF

       WHEREFORE, the Defendant and Third-Party Plaintiff, Miriam Breeden, respectfully

requests that this Honorable Court enter judgement in her favor for an amount in excess of

$75,000.00, plus attorney’s fees, with costs assessed against the Third Party Defendant, Gorges

& Company, Inc.



                                               Respectfully Submitted,



                                               __________/s/___________________________
                                               George C. Davis, Esq.   Bar # 02579
                                               608 Baltimore Avenue
                                               Baltimore, Maryland 21204
                                               410-978-4111
                                               410-828-8713 fax
                                               davislaw@comcast.net


                                 CERTIFICATE OF SERVICE

       I hereby certify that on this    day of August, 2019, a copy of the foregoing Third Party

Complaint was delivered electronically to:


                                                  7
                                                                     EXHIBIT A
       Alexander Nemiroff (Bar No. 14143)
       Jacob C. Cohn
       Michael C. Heyden, Jr.
       Gordon, Rees, Scully, Mansukhani, LLP
       Three Logan Square
       1717 Arch Street, Suite 610
       Philadelphia, PA 19103
       anemiroff@gordonrees.com
       jcohn@gordonrees.com
       mheyden@gordonrees.com
       Attorneys for Plaintiff,
       Mutual Benefit Insurance Company

And mailed via email and first class mail, postage prepaid, to:

       Kenneth Breeden
       8821 Orchard Tree Lane
       Towson, MD 21286



                                             __________/s/___________________________
                                             George C. Davis, Esq.   Bar # 02579
                                             608 Baltimore Avenue
                                             Baltimore, Maryland 21204
                                             410-978-4111
                                             410-828-8713 fax
                                             davislaw@comcast.net




                                                 8
